Citation Nr: 0820368	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to June 
1946 and was a recipient of the Purple Heart Medal.  The 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant's appeal was previously before the Board in 
October 2003, when it was remanded for additional 
development, and in March 2006 when entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC were denied.  The Veterans Law Judge who 
signed that decision has since retired from the Board.  The 
appellant appealed the denial of her claims to the Court of 
Appeals for Veterans Claims (Court).  In January 2008, the 
Court vacated the Board's March 2006 decision and remanded 
the claims for entitlement to service connection for the 
cause of the veteran's death and entitlement to DIC back to 
the Board for further action.

Although the Board's 2006 decision adjudicated the issue of 
entitlement to Dependency Indemnity and Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002), the 
claims folder contains no evidence that the RO had 
adjudicated this claim.  It is clear that the appellant has a 
pending claim for this benefit.  The Court noted that the 
appellant had presented a claim of clear and unmistakable 
error in a 1947 rating decision directly to the Board, and 
that the Board improperly adjudicated this claim in the first 
instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 
(2006). (en banc).  The Court vacated the Board's decision.  
In February 2008, the appellant's attorney presented the CUE 
claim directly to the RO.

The claim for DIC under the provisions of 38 U.S.C.A. § 1318 
with the allegation of CUE in the 1947 rating decision, is 
referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the January 2008 Court decision, the Board 
must remand the appellant's claims.  

The Court's decision found that the appellant had received 
inadequate notice with regard to the RO's inability to obtain 
VA outpatient treatment records reported by the appellant.  
See 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e)(1).  

The Court also found that a May 2005 VA medical opinion was 
deficient and that the Board should have remanded the appeal 
so that the opinion could be clarified and corrected.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to assist.  
Specifically, the appellant should be 
expressly informed that VA had exhausted 
its efforts to procure records of the 
veteran's treatment at the Wilkes-Barre 
VA Medical Center (VAMC) and why further 
efforts to obtain these records would be 
futile.  The appellant should also be 
notified that the appellant is ultimately 
responsible for providing this evidence, 
and if she is unable to do so, her claims 
will be decided based on the evidence of 
record. 

2.  Return the claims folder to the 
cardiologist who supplied the May 2005 
medical opinion.  The claims folder and a 
copy of this remand must be made 
available to and be reviewed by the 
cardiologist.  If the previous 
cardiologist is not available, the claims 
folder and a copy of this remand should 
be provided to another cardiologist to 
obtain the necessary opinion. 

The examiner should review the claims 
folder, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that a 
service connected disability (consisting 
of left leg gunshot wound with resulting 
sciatic nerve paralysis and left thigh 
and ankle injuries) caused or contributed 
to the veteran's death (including an 
opinion as to whether these disabilities 
hastened death).  The rationale for these 
opinions must be provided.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


